DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Perez-Daple on June 15, 2022.
The application has been amended as follows: 
In reference to claims 18-35, replace the claims with the newly amended claim below:

Claim 18 (Currently Amended):  An electronic device, comprising:
an input interface configured to receive an input signal comprising speech from a user;
processing circuitry;
command determination circuitry configured to:
determine a plurality of possible input commands based on the input signal;
generate a confidence value for each of the determined input commands based on a correlation of each of the possible input command to the received speech;
determine a plurality of actions and results, each of which corresponds to a respective one of the plurality of possible input commands; and
generate and assign an image for each of the plurality of input commands, wherein each image is generated by capturing the respective action and result;
an output interface including a screen configured to display the generated images in an ordered time-based manner, wherein the order of each of the images corresponds to the generated confidence value of its assigned possible input commands; and
selection circuitry configured to select one of the plurality of possible input commands corresponding to the displayed images in response to which have been displayed on the basis of a second input signal comprising additional speech from the user.

Claim 19 (Currently Amended):  The electronic device as claimed in claim 18, wherein the output interface displays a highlighted output information which represents a result of execution of a particular one of the plurality of possible input commands which is a most probable possible command. 

Claim 20 (Currently Amended):  The electronic device as claimed in claim 19, wherein the display screen is configured to display the output information corresponding to the effects associated with each of the plurality of possible input commands spaced apart from each other. 

Claim 21 (Cancelled). 

Claim 22 (Previously Presented):  The electronic device as claimed in claim 20, wherein a plurality of confidence parameters are determined based on a correlation of the input signal and each of the determined possible commands, and 
wherein the display screen is configured to display the output information corresponding to the respective confidence parameter.

Claim 23 (Cancelled). 

Claim 24 (Previously Presented): The electronic device as claimed in claim 20, wherein the display screen is configured to highlight the output information on the display screen. 

Claim 25 (Previously Presented):  The electronic device as claimed in claim 22, wherein the display screen is configured to adapt a size of the displayed plurality of output information on the basis of the respective confidence parameter. 

Claim 26.  (Cancelled).

Claim 27 (Previously Presented):  The electronic device as claimed in claim 18, wherein the command determination circuitry is configured to determine different input commands as the plurality of possible commands.

Claim 28 (Previously Presented):  The electronic device as claimed in claim 18, further comprising an audio interface configured to output the output information as an audio signal. 

Claim 29 (Previously Presented):  The electronic device as claimed in claim 18, further comprising a speech input interface configured to receive the speech from the user as the input signal.

Claims 30-31 (Cancelled). 

Claim 32 (Currently Amended):  A method for identifying commands of a user, comprising:
receiving an input signal comprising speech from a user;
determining a plurality of possible input commands based on the input signal;
generating a confidence value for each of the determined commands based on a correlation of each of the possible input command to the received speech;
determining a plurality of actions and results each of which corresponds to a respective one of the plurality of possible input commands;
generating and assign an image for each of the plurality of input commands, wherein each image is generated by capturing the respective action and result;
displaying the generated images in an ordered time-based manner, wherein the order of each of the images corresponds to the generated confidence value of its assigned possible input commands; and
selecting one of the plurality of possible input commands corresponding to the displayed images in response to a second input signal comprising additional speech from the user. 

Claim 33 (Previously Presented):  A non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor, causes the method according to claim 32 to be performed.

Claim 34 (Previously Presented):  The electronic device as claimed in claim 18, wherein the pictures correspond to effects or actions to be taken when selected by a user. 

Claim 35 (Cancelled).


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record to Kim, PGPub. 2013/0325460 teaches a method for receiving speech input through voice commands and further displays an executable application program list that introduce selectable options for a user to select and generate specific results related to the executable application displayed. A secondary reference to Robichaud discloses a means of displaying image-based results from an input received by a user and further teaches a result within an image such as a map based on information received from the input. The image may include traffic in a specific city related to the input. However, the references fall short in teaching the limitations included in the newly amended claim. Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have come up with applicant’s invention which includes determining a plurality of possible input commands based upon received speech input, generated confidence values for each of the determined input commands, determined a plurality of actions and results corresponding to the plurality of input commands, generated images for each of the input commands wherein the images include the action and result, and finally, displaying the generated images in an ordered time-based manner. The capturing of an ‘action and result’ in each of the generated image for display within an output interface in an ordered time-based manner, when read within the context of the other limitations, is novel and thus, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/WILSON W TSUI/               Primary Examiner, Art Unit 2178